Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 1 of 25




                       EXHIBIT A
      Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 2 of 25




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

CANDIDO RAMIREZ TAPIA,                    §
    Plaintiff,                            §
                                          §
VS.                                       §   CIVIL ACTION NO. 4:21-cv-474
                                          §
DOORDASH, INC. AND                        §
JASON MILLER,                             §
    Defendant.                            §

                EXHIBIT A – INDEX OF MATTERS BEING FILED

TAB             DATE                            DOCUMENT

1         n/a            Docket Sheet

2         1/11/2021      Plaintiff’s Original Petition

3         1/11/2021      Request for Issuance of Service on DoorDash, Inc.

4         1/11/2021      Request for Issuance of Service on Jason Miller

5         1/14/2021      Executed Return of Service for DoorDash, Inc.

6         2/1/2021       Defendant DoorDash,        Inc.’s   Original   Answer   and
                         Affirmative Defenses



                                              Respectfully submitted,

                                              By: ___/s/ Karl Seelbach       _____
                                              Trek Doyle
                                              State Bar No. 00790608
                                              trek@doyleseelbach.com
                                              Karl Seelbach
                                              State Bar No. 24044607
                                              karl@doyleseelbach.com
                                              Ryan Cantu
                                              State Bar No. 24076853
                                              ryan@doyleseelbach.com



                                          1
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 3 of 25




                                      Doyle & Seelbach PLLC
                                      7700 W. Highway 71, Ste. 250
                                      Austin, Texas 78735
                                      512.960.4890 phone
                                      doyleseelbach.com

                                      ATTORNEYS FOR DEFENDANT
                                      DOORDASH, INC.


                                      ~ Doyle & Seelbach




                                  2
   Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 4 of 25




                         CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery to counsel
identified below on this, the 11th day of February, 2021.

      Leena Joseph
      Law Offices of Domingo Garcia LLP
      6200 Gulf Freeway, Suite 410
      Houston, Texas 77023
      713.432.7785 fax
      ljoseph@millerweisbrod.com

      ATTORNEY FOR PLAINTIFF




                                        3
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 5 of 25




                            TAB 1
                      Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 6 of 25
Office of Harris County District Clerk - Marilyn Burgess                                                                            2/5/21, 11:26 AM




  HCDistrictclerk.com                       TAPIA, CANDIDO RAMIREZ vs. DOORDASH INC                                                 2/5/2021
                                            Cause: 202101320  CDI: 7    Court: 234

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  SUMMARY
   CASE DETAILS                                                               CURRENT PRESIDING JUDGE
   File Date                              1/11/2021                           Court         234th
   Case (Cause) Location                  Civil Intake 1st Floor              Address       201 CAROLINE (Floor: 13)
   Case (Cause) Status                    Active - Civil                                    HOUSTON, TX 77002
                                                                                            Phone:7133686350
   Case (Cause) Type                      Motor Vehicle Accident
                                                                              JudgeName     LAUREN REEDER
   Next/Last Setting Date                 N/A
                                                                              Court Type    Civil
   Jury Fee Paid Date                     N/A



  ACTIVE PARTIES
  Name                                                             Type                                           Post Attorney
                                                                                                                  Jdgm
  TAPIA, CANDIDO RAMIREZ                                           PLAINTIFF - CIVIL                                       JOSEPH,
                                                                                                                           LEENA
                                                                                                                           TREASA
  DOORDASH INC                                                     DEFENDANT - CIVIL                                       SEELBACH,


https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting…35kIoW11J/AifmOE2TNyD2h16/xl9LMpXy4Aew7nEW7aSTLZ/yyvNWEU5ix1Zg==        Page 1 of 2
                      Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 7 of 25
Office of Harris County District Clerk - Marilyn Burgess                                                                                  2/5/21, 11:26 AM


                                                                                                                                   KARL
                                                                                                                                   WILLIAM
  MILLER, JASON                                                      DEFENDANT - CIVIL
  DOORDASH INC MAY BE SERVED BY SERVING                              REGISTERED AGENT
  ITS REGISTERED AGENT


  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date  Description

  2/1/2021       ANSWER ORIGINAL PETITION
                                                               Order
                                                               Signed       Jdgm    I
                                                                            Post Pgs Volume Filing

                                                                                    0
                                                                                     /Page Attorney
                                                                                                      SEELBACH, KARL
                                                                                                                            Person
                                                                                                                            Filing
                                                                                                                            DOORDASH INC
                                                                                                      WILLIAM
  1/11/2021      ORIGINAL PETITION                                                  0                 JOSEPH, LEENA         TAPIA, CANDIDO
                                                                                                      TREASA                RAMIREZ


  SERVICES
  Type Status                          Instrument Person                Requested Issued Served Returned Received Tracking Deliver
                                                                                                                           To
  CITATION SERVICE         ORIGINAL                        DOORDASH 1/11/2021           1/12/2021 1/12/2021           1/14/2021   73829843    E-MAIL
           RETURN/EXECUTED PETITION                        INC MAY BE
                                                           SERVED BY
                                                           SERVING ITS
                                                           REGISTERED
                                                           AGENT
         1701 DIRECTORS BOULEVARD SUITE 300 AUSTIN TX 78744

  CITATION SERVICE ISSUED/IN ORIGINAL                      MILLER,      1/11/2021       1/12/2021                                 73829845    E-MAIL
           POSSESSION OF     PETITION                      JASON
           SERVING AGENCY
         8181 FANNIN ST APT 2337 HOUSTON TX 77054



  DOCUMENTS
  Number                Document                                                                                      Post Date               Pgs
                                                                                                                      Jdgm
  94183633              Defendant Doordash, Inc.'s Original Answer and Affirmative Defenses                                  02/01/2021       5
  93940851              Citation - Doordash Inc                                                                              01/14/2021       1
  93865646              Plaintiffs Original Petition                                                                         01/11/2021       5
   ·> 93876535          Request for Issuance of Service                                                                      01/11/2021       1
   ·> 93876536          Request for Issuance of Service                                                                      01/11/2021       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting…35kIoW11J/AifmOE2TNyD2h16/xl9LMpXy4Aew7nEW7aSTLZ/yyvNWEU5ix1Zg==              Page 2 of 2
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 8 of 25




                            TAB 2
      Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 9 of 25                           1/11/2021 12:09 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 49576423
                           2021-01320 / Court: 234                                                    By: Carolina Salgado
                                                                                               Filed: 1/11/2021 12:09 PM

                                      CAUSE NO. ----

CANDIDO RAMIREZ TAPIA                             §                  IN THE DISTRICT COURT OF
                                                  §
                                                  §
vs.                                               §                      HARRIS COUNTY, TEXAS
                                                  §
DOORDASH, INC. AND                                §
JASON MILLER                                      §                           JUDICIAL DISTRICT



                                 PLAINTIFF'S ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, Candido Ramirez Tapia ("Plaintiff'), and file this Original Petition

complaining of and against Doordash, Inc. and Jason Miller ("Defendants"), and would

respectfully show the Court as follows:

                                       I. DISCOVERY LEVEL

         Plaintiff seeks monetary relief over $250,000.00 but not more than $1,000,000.00 and a

demand for judgment for all the other relief to which Plaintiff deems himself entitled.

        Plaintiff intends to conduct discovery in this matter under Level 2 of Texas Rule of Civil

Procedure 190.3.

                                            II. PARTIES

        Plaintiff is a resident of Harris County, Texas.

        Defendant, Doordash, Inc., is a foreign company doing business in the State of Texas and

can be served with process by serving its registered agent, Registered Agent Solutions, Inc., 1701

Directors Boulevard, Suite 300, Austin, Texas 78744. Service on Defendant is hereby requested

at this time.

        Defendant, Jason Miller, is a resident of Harris County, Texas, and may be served with
    Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 10 of 25




process at his home address: 8181 Fannin St. Apt. 2337, Houston, Texas, 77054 or wherever he

may be found. Service on Defendant is hereby requested at this time.

                                   III. JURISDICTION & VENUE

        The Court has subject matter jurisdiction over this matter because the amount in

controversy exceeds the minimum jurisdictional limit of the Court. Venue is proper in Harris

County, Texas, as this is the county in which the cause of action occurred.

                                   IV.FACTUAL     BACKGROUND

        On October 21, 2019, Defendant Jason Miller was driving a 2018 Toyota Camry in the

parking lot of a McDonalds Restaurant located on 2016 Main in Houston, Texas.                Defendant

failed to yield the right of way backing out of his parking spot and struck a pedestrian that was

walking behind Defendant's vehicle. At the time of the collision in question Defendant Jason

Miller was acting in the course and scope of his employment/independent contractorship with

Defendant Doordash, Inc. Plaintiff sustained bodily injuries as a result of this incident.

                                V. NEGLIGENCE OF JASON MILLER

        As Defendant Jason Miller operated his vehicle at the time of the incident, he had a duty

to exercise ordinary care in the operation of the same, to drive the vehicle in a reasonable and

prudent manner, and to abide by the provisions of Chapter 545 of the Texas Transportation

Code. Defendant Jason Miller negligently breached these duties in one or more of the following

respects:

        A      In failing to yield the right of way to pedestrian;
        B.     In backing when unsafe to do so;
        C.     In failing to keep a proper lookout;
        D.     In failing to pay proper time and attention to the driving task;
        E.     In failing to control the speed of his vehicle in violation of Texas Transportation
               Code §545.351;
        F.     In failing to obey the statutes of the State of Texas as they pertain to the operation
               of a motor vehicle.



PLAINTIFFS' ORIGINAL PETITION                                                                   PAGE 2
    Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 11 of 25




        Defendant Jason Miller's negligence was the sole proximate cause of the collision, as

well as the bodily-injury damages Plaintiff suffered as a result of his involvement in the

collision.

                                VI. NEGLIGENCE OF DOORDASH, INC.

        At the time of the incident, Jason Miller was operating a vehicle in the course and scope

of his employment/independent contractorship with Doordash, Inc. Doordash, Inc. is legally

responsible to Plaintiff for the negligent conduct of Jason Miller under the legal doctrines of

respondeat superior, agency and/or ostensible agency because Jason Miller was at all times

material hereto an agent, ostensible agent, servant and/or employee of Doordash, Inc., and was

acting within the course and scope of such agency or employment.             As a result thereof,

Doordash, Inc. is vicariously liable for all negligence of Jason Miller.

        Doordash, Inc. was also negligent in its hiring, training, supervision, monitoring and

retention of Jason Miller, and such negligence proximately caused the collision and Plaintiff's

injuries and damages.

        Plaintiffs plead the foregoing facts and theories cumulatively and alternatively, with no

election or waiver of rights or remedies.

                                            VII. DAMAGES

        Because of the actions and conduct of Defendant set forth above, Plaintiffs suffered

bodily injuries and damages. By reason of those injuries and the damages flowing in law

therefrom, Plaintiff maintains this suit.

        Because of the nature and severity of the injuries Plaintiff sustained, he has suffered

physical pain, mental anguish, and physical impairment, and in reasonable probability, will

continue to suffer physical pain, mental anguish, and physical impairment into the future.



PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 3
    Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 12 of 25




       The injuries sustained by Plaintiff have required medical treatment in the past and, in

reasonable probability, will require other and additional medical treatment in the future. Charges

incurred by Plaintiff for such medical treatment in the past and those which will in reasonable

probability be incurred in the future have been and will be reasonable charges made necessary by

the incident in question.

                      VIII. RESERVE THE RIGHT TO AMEND      & SUPPLEMENT

       These allegations against Defendants are made acknowledging that investigation and

discovery, although undertaken, are continuing in this matter.      As further investigation and

discovery are conducted, additional facts will surely be uncovered that may and probably will

necessitate further, additional, and/or different allegations, including the potential of adding

parties to and/or dismissing parties from the case. The right to do so is, under Texas law,

expressly reserved.

                                 IX. PRE-JUDGMENT INTEREST

       Plaintiff would additionally say and show that he is entitled to recovery of pre-judgment

interest in accordance with law and equity as part of her damages herein, and Plaintiff here and

now sue for recovery of pre-judgment interest as provided by law and equity under the

applicable provisions of the laws of the State of Texas.

                                     X. RULE 193.7 NOTICE

       Plaintiff hereby give actual notice to Defendants that any and all documents produced

may be used against them during any pretrial proceeding and/or at trial without the necessity of

authenticating the documents as permitted by Texas Rule of Civil Procedure 193.7.

                                           XI.PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to




PLAINTIFFS' ORIGINAL PETITION                                                              PAGE   4
    Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 13 of 25




appear and answer herein, and that upon final trial, Plaintiff recover actual damages as specified

above from Defendants, jointly and severally, plus costs of Court, pre-judgment and post-

judgment interest at the legal rate, and have such other and further relief, general and special, at

law and in equity, to which Plaintiff may be justly entitled under the facts and circumstances.

                                      Respectfully submitted,

                                      LAW OFFICES OF DOMINGO GARCIA, L.L.P.

                                      6200 Gulf Freeway, Suite 410
                                      Houston, Texas 77023
                                      Telephone: (713) 349-1500
                                      Facsimile: (713) 432-7785


                                      Isl Leena Joseph
                                      LEENA JOSEPH
                                      State Bar No.: 24084374
                                      ljoseph(c-i)millerweisbrod.com

                                      ATTORNEY FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                                                PAGE 5
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 14 of 25




                             TAB 3
                                                                                                   1/11/202112:09:55 PM
              Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Marilyn
                                                                         Page 15   of 25 - District Clerk
                                                                                Burgess
                                                                                                   Harris County
                                                                                                   Envelope No: 49576423
                                           2021-01320 / Court: 234                                 By: SALGADO, CAROLINA
                                                                                                   Filed: 1/11/202112:09:55 PM




                                                   Request for Issuance of Service
CASE NUMBER: -----------                                CURRENT COURT: ------------------
N ame(s) of Documents to be served:

FILE DATE: January 11, 2021                     Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be




                                                                                                     k
                                                                                                  ler
Served):




                                                                                               tC
Issue Service to: Doordash, Inc. ----------------------------




                                                                                           ric
Address of Service: 1701 Directors Boulevard, Suite 300 -------------------




                                                                                        ist
City, State & Zip: Austin, Texas 78744




                                                                                     sD
Agent (if applicable)       Registered Agent Solutions, Inc.




                                                                                  es
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
IZ!Citation D Citation by Posting D                                                           D

                                                                               rg
                                                                 Citation by Publication           Citations Rule 106 Service
D Citation Scire Facias Newspaper _____                               _   Bu
                                                                          n
D Temporary Restraining Order                          D        Precept                        D    Notice
                                                                     ily

D Protective Order
                                                                 ar



D Secretary of State Citation ($12.00)                 D Capias (not by E-Issuance)  □ Attachment (not by E-Issuance)
                                                            M




D Certiorari                                           D Highway Commission ($12.00)
                                                        of




D Commissioner of Insurance ($12.00)                   D Hague Convention ($16.00) D Garnishment
                                                     e
                                                ffic




□ Habeas Corpus          (not by E-Issuance)           D Injunction                  D Sequestration
D Subpoena
                                               O




D Other (Please Describe)
                                          y




                                      ______________                                 _
                                       op




(See additional Forms for Post Judgment Service)
                                  C




    SERVICE BY (check one):
                             ial




0   ATTORNEY PICK-UP (phone) ______                                       _       IZ!E-Issuance by District Clerk
D
                          fic




    MAIL to attorney at: ________                                _                   (No Service Copy Fees Charged)
0   CONSTABLE
                       of




0   CERTIFIED MAIL by District Clerk
                  Un




0    CIVIL PROCESS SERVER - Authorized Person to Pick-up: ______                                     _   Phone:

0     OTHER, explain ___________________________                                                                          _

Issuance of Service Requested By: Attorney/Party Name:                        Leena Joseph          Bar# or ID 24064374
Mailing Address: 6200 Gulf Freeway, Suite 410, Houston, TX 77023
Phone Number:         _..._(7_1_3_....)
                             _34_6_-_1_50_0
                                        _____________                                    _
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 16 of 25




                             TAB 4
                                                                                                     1/11/202112:10:00PM
              Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD MarilynBurgess-DistrictClerk
                                                                         Page 17 of 25
                                                                                                     HarrisCounty
                                                                                                     EnvelopeNo:49576423
                                                   2021-01320 / Court: 234                           By:SALGADO,CAROLINA
                                                                                                     Filed:1/11/202112:10:00PM




                                                      Request for Issuance of Seivice
CASE NUMBER: -----------                                  CURRENT COURT: ------------------
N ame(s) of Documents to be served:

FILE DATE: January 11, 2021                     Month/Day/Year




                                                                                                         k
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be




                                                                                                      ler
Served):




                                                                                                   tC
Issue Service to: Jason Miller -----------------------------




                                                                                               ric
Address of Service: 8181 Fannin St., Apt. 2337




                                                                                            ist
City, State & Zip: Houston Texas 77054




                                                                                         sD
Agent (if applicable)_       -------------------




                                                                                   es
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)



                                                                                rg
IZ! Citation D Citation by Posting D Citation by Publication D Citations Rule 106 Service
D Citation Scire Facias Newspaper _____          _
                                                                           Bu
                                                                        n
D Temporary Restraining Order          D Precept                     D Notice
                                                                     ily


D Protective Order
                                                                   ar



D Secretary of State Citation ($12.00) D Capias (not by E-Issuance)
                                                               M




                                                                     □ Attachment (not by E-Issuance)
D Certiorari                           D Highway Commission ($12.00)
                                                          of
                                                         e




D Commissioner of Insurance ($12.00) D Hague Convention ($16.00) D Garnishment
                                                     ffic




□ Habeas Corpus (not by E-Issuance)    D Injunction                  D Sequestration
                                                    O




D Subpoena
                                              y




D Other (Please Describe) ______________                          _
                                           op
                                     C




(See additional Forms for Post Judgment Service)
                              ial




    SERVICE BY (check one):
0   ATTORNEY PICK-UP (phone) ______                                        _       IZ!E-Issuance by District Clerk
                           fic




D   MAIL to attorney at: _______                               _                         (No Service Copy Fees Charged)
                        of




0   CONSTABLE
                   Un




0   CERTIFIED MAIL by District Clerk


0    CIVIL PROCESS SERVER - Authorized Person to Pick-up:                            -------
                                                                                                          Phone:

0     OTHER, explain _____________________________                                                                           _

Issuance of Service Requested By: Attorney/Party Name:                         Leena Joseph           Bar# or ID 24064374
Mailing Address: 6200 Gulf Freeway, Suite 410, Houston, TX 77023
Phone Number:          (713) 346-1500
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 18 of 25




                             TAB 5
          Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 19 of 25                               1/14/2021 6:52 PM
                                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                                          Envelope No. 49731828
                                     CAUSE NUMBER: 2021-01320                                 By: SHANNON NORTH-GONZALEZ
                                                                                                         Filed: 1/14/2021 6:52 PM
 CANDIDO RAMIREZ TAPIA
 PLAINTIFF
                                                       IN THE 234TH JUDICIAL DISTRICT
                                                       COURT OF HARRIS COUNTY, TEXAS
 vs.
 DOORDASH, INC. AND JASON MILLER
 DEFENDANT




                                                                                          k
                            RETURN OF SERVICE




                                                                                       ler
My name is JONATHON JOE. I am over the age of eighteen (18), I am not a party to this case, and have no




                                                                                    tC
interestin its outcome.I am in all ways competentto make this affidavitand this affidavitis based on personal
knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN ST. STE




                                                                                ric
100, HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.




                                                                             ist
ON Tuesday January 12, 2021 AT 10:17 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION,




                                                                          sD
came to hand for serviceupon DOORDASH, INC. BY SERVING ITS REGISTERED AGENT
REGISTERED AGENT SOLUTIONS INC.




                                                                     es
On Tuesday January 12, 2021 at 03:09 PM - The above named documentswere hand deliveredto:


                                                                  rg
DOORDASH, INC. BY SERVING ITS REGISTERED AGENT REGISTERED AGENT
                                                             Bu
SOLUTIONS INC @ 1701 DIRECTORS BOULEVARD, SUITE 300, AUSTIN, TX 78744, in
                                                          n
Person. By deliveringto JessicaWittry,registeredagent
                                                       ily

FURTHER AFFIANT SAYETH NOT.
                                                    ar
                                                 M




STATEOF TEXAS                                  DECLARATION
                                              of




"My name is JONATHONJOE,my date of birth is 07/27/1973 my business address is 1320 QUITMAN STREET,
                                           e




HOUSTON,TX 77009, and I declare under penalty of perjury that this affidavit is true and correct."
                                       ffic




Executed in TravisCounty, State of Texason WednesdayJanuary13, 2021
                                 y  O




ls/JONATHON       JOE                        PSC#17055EXP.11/30/21
                              op




Declarant                                        Appointed in accordance with State Statutes
                           C




                                                         2021.01.527541
                        ial
                     fic
                  of
              Un
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 20 of 25




                             TAB 6
  Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 21 of 25




                             CAUSE NO. 2021-01320

CANDIDO RAMIREZ TAPIA,                §                  IN THE DISTRICT COURT
    Plaintiff,                        §
                                      §
VS.                                   §                 234TH JUDICIAL DISTRICT
                                      §
DOORDASH, INC. AND                    §
JASON MILLER,                         §
    Defendants.                       §                  HARRIS COUNTY, TEXAS

               DEFENDANT DOORDASH, INC.’S ORIGINAL
                ANSWER AND AFFIRMATIVE DEFENSES

      Defendant DoorDash, Inc. (“Defendant”) hereby submits its Original Answer

and Affirmative Defenses to Plaintiff’s Original Petition and would show as follows:

                              GENERAL DENIAL

      1.     Without waiving any other defenses Defendant may have or hereafter

come to have or urge, Defendant generally denies each and every material

allegation in Plaintiff’s Original Petition (and all subsequent amended and

supplemental petitions filed herein) pursuant to Rule 92 of the Texas Rules of Civil

Procedure and demands strict proof thereof by a preponderance of the evidence or

by clear and convincing evidence as the law requires.

                          AFFIRMATIVE DEFENSES

      Without conceding that the following are affirmative defenses for which

Defendant bears the burden of proof, Defendant asserts that:

      2.     Defendant relies upon the proportionate responsibility provisions of

Chapter 33 of the Texas Civil Practice & Remedies Code. The responsibility of the

parties and any designated responsible third parties must be compared and


                                          -1-
  Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 22 of 25




assessed by the trier of fact. Defendant seeks contribution from any parties found

responsible to the fullest extent allowed by law. Defendant asserts the inferential

rebuttal defenses of unavoidable accident and/or sudden emergency.

      3.     Defendant contends Plaintiff has failed to state a viable claim against

it because Defendant Jason Miller was an independent contractor over which

Defendant asserted no control. Defendant did not employ Miller at the time of the

accident and is not liable for his acts or omissions, if any. Likewise, Defendant did

not own or exercise any control over the vehicle operated by Miller, whose

relationship with Defendant, if any, would be that of an independent contractor.

Accordingly, Defendant cannot be held liable under a theory of vicarious liability

for any alleged acts or omissions of Defendant Miller.

      4.     To the extent Plaintiff seeks punitive or exemplary damages,

Defendant relies upon the limitations and other provisions of Chapter 41 of the

Texas Civil Practice & Remedies Code.

      5.     Any award of pre-judgment interest for damages that have not yet

accrued would violate Defendant’s rights to substantive and procedural due process

under the Fifth and Fourteenth Amendments to the United States Constitution, as

well as Article I, Sections 14, 16, and 19 of the Texas Constitution.

      6.     Defendant pleads further that any recovery of medical expenses or

healthcare expenses allegedly incurred by Plaintiff, is limited to the amount

actually paid or incurred by or on behalf of Plaintiff, if any, pursuant to Section

41.0105 of the Texas Civil Practice & Remedies Code. Defendant also requests



                                        -2-
   Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 23 of 25




 Plaintiff prove (1) reasonable and necessary medical or healthcare expenses do

 exist, (2) what part of the medical or healthcare expenses have actually been paid

 or for which Plaintiff remains liable; and (3) the medical or healthcare expenses

 claimed resulted from conduct of Defendant.

              OBJECTION AND/OR RESEVATION TO OBJECT
          TO PROPER NOTICE PURSUANT TO TEX. R. CIV. P. 193.7

      To the extent Plaintiff purports to invoke Texas Rule of Civil Procedure 193.7

or any similar rule, Defendant objects to its timeliness as discovery has not yet been

exchanged and Plaintiff cannot, in good faith, provide proper notice that Plaintiff will

use documents produced by Defendant against it. Defendant further disputes that its

deadline to object, pursuant to Texas Rule of Civil Procedure 193.7 or any similar

rule, to the authenticity of a document Defendant may produce in the future is

triggered by any notice contained in Plaintiff’s petition. Defendant does not waive,

and reserves the right, to object to documents later identified with specificity by

Plaintiff in any future notice pursuant to Texas Rule of Civil Procedure 193.7 or any

similar rule.

                                      PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant DoorDash, Inc.

 prays that Plaintiff take nothing by his suit, that Defendant DoorDash, Inc. be

 dismissed from this action, awarded costs, and for such other and further relief to

 which Defendant DoorDash, Inc. may be justly entitled.




                                         -3-
Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 24 of 25




                                       Respectfully submitted,

                                       By:      /s/ Karl Seelbach
                                       Karl Seelbach
                                       State Bar No. 24044607
                                       karl@doyleseelbach.com
                                       Trek Doyle
                                       State Bar No. 00790608
                                       trek@doyleseelbach.com
                                       Ryan Cantu
                                       State Bar No. 24076853
                                       ryan@doyleseelbach.com

                                       Doyle & Seelbach PLLC
                                       7700 W. Highway 71, Suite 250
                                       Austin, Texas 78735
                                       512.960.4890 phone
                                       doyleseelbach.com

                                       ATTORNEYS FOR DEFENDANT
                                       DOORDASH, INC.


                                        ~ Doyle & Seelbach




                                 -4-
  Case 4:21-cv-00474 Document 1-1 Filed on 02/11/21 in TXSD Page 25 of 25




                         CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by fax and electronic delivery to
counsel identified below on this, the 1st day of February, 2021.

      Leena Joseph
      Law Offices of Domingo Garcia LLP
      6200 Gulf Freeway, Suite 410
      Houston, Texas 77023
      713.349.1500 telephone
      713.432.7785 fax
      ljoseph@millerweisbrod.com

      Attorney for Plaintiff




                                      -5-
